Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses an integrated circuit comprising: transmission circuitry, which, in operation, controls transmission of control information including an ACK/NACK Resource Indicator (ARI) in one or more resources of a physical resource block (PRB) set; and reception circuitry, which, in operation, controls reception of an ACK/NACK signal using an ACK/NACK resource; wherein the ACK/NACK resource depends on both the PRB set and a value of the ARI, the ARI being 2 bits and having a value independent of the one or more resources.
Claim 2 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses, wherein one or more PRB sets including the PRB set are configured.
Claim 3 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses wherein all of the one or more PRB sets have the same PRB frequency interval.
Claim 4 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses wherein the one or more PRB sets respectively have different PRB frequency intervals.
Claim 5 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses wherein the ARI is correlated with the one or more PRB sets.
Claim 6 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses wherein the ARI is included in one of one or more ARI sets which are correlated with the one or more PRB sets.
Claim 7 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses, wherein the transmitter, in operation, notifies a terminal apparatus of one or more PRB sets including the PRB set.
67
Claim 8 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses wherein the ARI is correlated with the one or more PRB sets.
Claim 9 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses wherein the PRB set includes one or more PRBs.
Claim 10 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses wherein the ACK/NACK resource depends on a transmission mode used to transmit the control information, and the transmission mode is either a distributed mode where the control information is transmitted using two or more PRBs or a localized mode where the control information is transmitted using only one PRB.
Claim 11 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses an integrated circuit comprising circuitry and configured to control: transmitting control information including an ACK/NACK Resource Indicator (ARI) in one or more resources of a physical resource block (PRB) set; and receiving an ACK/NACK signal using an ACK/NACK resource;wherein the ACK/NACK resource depends on both the PRB set and a value of the ARI, the ARI being 2 bits and having a value independent of the one or more resources.
Claim 12 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses, wherein one or more PRB sets including the PRB set are configured.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13  of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses wherein all of the one or more PRB sets have the same PRB frequency interval.
 	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses wherein the one or more PRB sets respectively have different PRB frequency intervals.
Claim 15 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses, wherein the ARI is correlated with the one or more PRB sets.
Claim 16 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses wherein the ARI is included in one of one or more ARI sets which are correlated with the one or more PRB sets.
 	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses notifying a terminal apparatus of one or more PRB sets including the PRB set.
Claim 18 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses wherein the ARI is correlated with the one or more PRB sets.
Claim 19 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses wherein the PRB set includes one or more PRBs.
Claim 20 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent Publication No. 2020/0162206 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Takeda discloses, wherein the ACK/NACK resource depends on a transmission mode used to transmit the control information, and the transmission mode is either a distributed mode where the control information is transmitted using two or more PRBs or a localized mode where the control information is transmitted using only one PRB.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463